234 F.2d 666
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.COBALT MINE AND MILL WORKERS UNION LOCAL NO. 809, INTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, and Linus E. Wampler, Its Agent.
No. 15597.
United States Court of Appeals Eighth Circuit.
June 28, 1956.

Petition of National Labor Relations Board for summary entry of decree.
David P. Findling, Assoc. Gen. Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Cohn & Cohn, East St. Louis, Ill., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition of Labor Board for summary entry of decree, etc.